DETAILED ACTION
Status of Claims
This action is in reply to the submissions filed on 1/25/2021 and 3/5/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1-2, 4-11 and 17-24; and addition of claim 25 are acknowledged.
Claims 1, 2, 4-11 and 17-25 are currently pending and have been examined under the effective filing date of 9/15/2016.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 
Regarding page 10 of Applicant’s remarks, but for the recitation of the computer-readable code, the determination of eligibility for a reward’s program in the context of this case is able to be done by a human mind.  MPEP 2106.05f states that using a computer as a tool to perform the abstract idea does not constitute a practical application or significantly more than the abstract idea.  Further, it is conceivable that grasping which stores participate in a program and the calculation of total purchase amounts is able to be done by the human mind.
Regarding page 13, Examiner submits citations from Hajji that disclose the claim amendments of information not recognizable by a user.
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. 
Regarding page 10 of Applicant’s remarks, but for the recitation of the computer-readable code, the determination of eligibility for a reward’s program in the context of this case is able to be done by a human mind.  MPEP 2106.05f states that using a computer as a tool to perform the abstract idea does not constitute a practical application or significantly more than the abstract idea.  Further, it is conceivable that grasping which stores participate in a program and the calculation of total purchase amounts is able to be done by the human mind.
Regarding page 13 of Applicant’s remarks, Examiner asserts that Ciancio does disclose determining whether to update the first information for the new (Ciancio Figure 2 discloses a total for a transaction as $43.22, but only $40.77 count as qualifying purchases in the transaction. If part of a transaction is not counted as a qualifying purchase, there would need to be a determination of whether or not to update the first information based on the new transaction satisfying a predetermined condition. Ciancio [0022]-[0023] and Figures 2 and 3 disclose predetermined conditions for what qualifies. Ciancio [0023] discloses alcohol, milk, and tobacco products as not qualifying. Ciancio [0023] also states certain items may be selected as qualifying items) or information including at least one of an expiration date or a group to which a store performing the new transaction belongs. (Ciancio ¶0032; The program may run for a predetermined amount of time (i.e., from a few hours or days to several years or more; in the example addressed herein the predetermined period of time is several months, such as three months).)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-11, and 17-25 are rejected under 35 U.S.C. 101 because the claimed invention recites abstract ideas without significantly more. The claims 
Claims 1-2, 4-10, and 16-25 recite subject matter within the statutory categories of a machine. Claim 11 recites subject matter within the statutory categories of a process. 
Claim 1 recites the abstract ideas of acquiring information from a receipt, totalizing a payment amount, obtaining a balance by subtracting an amount from a target amount, determining whether to update information, updating information to include the payment amount of a new transaction, and presenting information. These abstract ideas are in the category of mental processes. These actions can be performed using a pen and paper or in a person’s mind. One of ordinary skill in the art could acquire information from a receipt by making an observation, totalize a payment amount by using addition in one’s mind or using a pen and paper, obtain a balance by subtracting an amount from a target amount in one’s mind or using a pen and paper, determine whether to update information by making an observation and a judgment to determine if something meets a predetermined condition, update information to include the payment amount of a new transaction by adding the payment amount in one’s mind or using a pen and paper, and present the information on a receipt. MPEP 2106.04(a), subsection III teaches collecting information, analyzing it, and displaying certain results as abstract.
Further, Claim 1 recites the abstract ideas of acquiring information from a receipt, totalizing a payment amount, obtaining a balance by subtracting an amount from a target amount, and presenting information on a receipt. These abstract ideas are in the category of certain methods of organizing human activity, as taught in the 2019 PEG update and MPEP 2106.04(a)(2), subsection I and subsection II, since the acquiring, updating, and recording of information is tracking and organizing information and fundamental economic practices. 
Claim 1 recites a point of sale device, at least one memory, at least one processor, and information in the form of a computer-readable code as additional elements. The use of the additional elements is merely directing to have the abstract idea performed on a computer (See MPEP 2106.05(f)). Therefore, the recited abstract ideas are not integrated into a practical application.
For the same reasons as described above, the claim does not amount to significantly more than the judicial exception. 
Similar arguments can be made for independent claims 9 and 11, since claims 9 and 11 recite the same abstract ideas as claim 1. 
Dependent claims 2, 4-8, 10, and 17-25 further define the abstract ideas present in independent claims 1, 9, and 11. Therefore, the claims correspond to the 
The dependent claims fail to introduce any new additional elements. Therefore, the recited abstract ideas are not integrated into a practical application.
For the same reasons as described above, the claim does not amount to significantly more than the judicial exception. 
Therefore, claims 2, 4-8, 10, and 17-25 are directed to an abstract idea. Thus, claims 1-2, 4-11 and 17-25 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 6-11, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ciancio et al (Pub. No. US 2004/0219971 A1,) in view of Hajji (Pub. No. US 2014/0222545 A1.)
Regarding Claim 1, Ciancio discloses a point of sale device comprising: 
at least one memory storing instructions; (Ciancio [0040]-[0041] disclose the use of a computer. Standard computers contain at least one memory. Paragraph [0041] discloses software stored on a computer.) and 
at least one processor configured to access the at least one memory and execute instructions to: (Ciancio [0040] discloses the use of a processor for running a program.)
the first information including at least one of a totalized amount obtained by totalizing an amount of at least one past transaction or a balance amount obtained by subtracting the totalized amount from a target amount, the target amount being a lower limit for receiving a predetermined service; (Ciancio Figure 2 discloses adding purchases from a current transaction to past purchase amounts to obtain a total amount of qualifying purchases to date.)
acquire a payment amount of a new transaction; (Ciancio Figures 2 and 3 disclose a payment amount for the new transaction.)
(Ciancio Figure 2 discloses a total for a transaction as $43.22, but only $40.77 count as qualifying purchases in the transaction. If part of a transaction is not counted as a qualifying purchase, there would need to be a determination of whether or not to update the first information based on the new transaction satisfying a predetermined condition. Ciancio [0022]-[0023] and Figures 2 and 3 disclose predetermined conditions for what qualifies. Ciancio [0023] discloses alcohol, milk, and tobacco products as not qualifying. Ciancio [0023] also states certain items may be selected as qualifying items.) or information including at least one of an expiration date or a group to which a store performing the new transaction belongs. (Ciancio ¶0032; The program may run for a predetermined amount of time (i.e., from a few hours or days to several years or more; in the example addressed herein the predetermined period of time is several months, such as three months).) 
update the first information, to include the payment amount of the new transaction when the new transaction satisfies a predetermined condition; (Ciancio Figure 2 discloses a total for a transaction as $43.22, but only $40.77 count as qualifying purchases in the transaction. If part of a transaction is not counted as a qualifying purchase, there would need to be a determination of whether or not to update the first information based on the new transaction satisfying a predetermined condition. Ciancio [0022]-[0023] and Figures 2 and 3 disclose predetermined conditions for what qualifies. Ciancio [0023] discloses alcohol, milk, and tobacco products as not qualifying. Ciancio [0023] also states certain items may be selected as qualifying items.)
present the updated first information including information on the new transaction on a newly-issued receipt (Ciancio Figures 2 and 3 disclose presenting the updated information on a receipt. Figure 2 discloses the total qualifying amount for the new purchase and a total to date for qualifying purchases. Figure 3 discloses updating the first information including information on the new transaction for the categories of frozen foods and ice cream, fresh produce, and pet food and supplies.)
Ciancio does not disclose: 
acquire first information by reading a code indicating the first information from an issued receipt on which code is printed by using a reader and decoding the code. 
Hajji discloses:
acquire first information by reading a code indicating the first information from an issued receipt on which code is printed by using a reader and decoding the code, (Hajji ¶0120; bar -code 50 (for example a QR code) may be printed at the end of the receipt 52 such that the QR code encodes the transaction details and also enables a loyalty scheme to be set up.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Ciancio to incorporate the teachings of Hajji. Both Hajji and Ciancio teach systems and methods focusing on receipts from a point-of-sale. Since the functionalities of the elements in Ciancio and Hajji do not interfere with each other, and the elements merely would perform the same functions as they did separately, one of ordinary skill in the art would have found the results of the combination were predictable. In paragraph [0062], Hajji teaches a motivation as, “…recover the digital format of the receipt.”

Regarding Claim 2, Ciancio as modified by Hajji discloses the point of sale device according to Claim 1.
Ciancio further discloses first information printed on the receipt, but does not disclose encoding the first information. (Ciancio Figures 2 and 3 disclose first information printed on a receipt.)
Hajji discloses the encoded first information is printed on the newly-issued receipt. (Hajji [0062] and Figures 4, 5, 7, 11 and 12 disclose the first data being encoded on a receipt.)
 It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Ciancio to incorporate the teachings of Hajji. Both Hajji and Ciancio teach systems and methods focusing on receipts from a point-of-sale. Since the functionalities of the elements in Ciancio and Hajji do not interfere with each other, and the elements merely would perform the same functions as they did separately, one of ordinary skill in the art would have found the results of the combination were predictable. In paragraph [0062], Hajji teaches a motivation as, “…recover the digital format of the receipt.”

Regarding Claim 6, Ciancio as modified by Hajji disclose the point of sale device according to Claim 1.
Ciancio further discloses a plurality of pieces of the first information respectively related to a plurality of groups to which one or more stores belong are printed on the issued receipt, 
the first information further includes group identification information for identifying the related group (Ciancio Figure 3 discloses information being printed on the receipt identifying related groups,) and 
the at least one processor is further configured to execute the instructions to determine whether to update each of the plurality of pieces of the first information, based on a list of the group to which the store performing the new transaction (Ciancio Figure 2 discloses updating the first information with qualifying purchases. For this example the total was $43.22, but only $40.77 were counted as qualified purchases. This means there is a determination made whether to update the information with the purchase of an item. Paragraph [0023] discloses qualifying purchases. The abstract also discloses rewards to the customer are based at least in part upon customer purchases in selected categories. Paragraph [0040] discloses the use of a processor for running a program.).  

Regarding Claim 7, Ciancio as modified by Hajji disclose the point of sale device according to Claim 6.
Ciancio further discloses the at least one processor is further configured to execute the instructions to: (Ciancio [0040] discloses the use of a processor for running a program)
determining to update the first information related to the group to which a store performing the new transaction belongs. (Ciancio Figure 2 discloses updating the first information with qualifying purchases. Figure 3 discloses different categories for qualifying purchases in which the store participates.)

Regarding Claim 8, Ciancio as modified by Hajji disclose the point of sale device according to claim 1. 
Ciancio discloses the at least one processor is further configured to execute the instructions to determine to update the first information when the expiration is not reached and determine not to update the first information when the expiration is reached. (Ciancio [0027] discloses the invitation for the rewards program message may include a limited time. Ciancio [0032] also discloses programs expiring. Figure 1 discloses tracking purchases and updating the information while a program is active. Ciancio [0032] and Figure 1 disclose a reward program expiring and ending. When something ends, it is no longer active, which means the information will not be updated. Ciancio [0040] discloses the use of a processor for running a program.)

Regarding Claim 9, Ciancio discloses an information processing device comprising: 
at least one memory storing instructions (Ciancio [0040]-[0041] disclose the use of a computer. Standard computers contain at least one memory. Paragraph [0041] discloses software stored on a computer;) and 
(Ciancio [0040] discloses the use of a processor for running a program.)
the first information including at least one of a totalized amount obtained by totalizing an amount of at least one past transaction or a balance amount obtained by subtracting the totalized amount from a target amount, the target amount being a lower limit for receiving a predetermined service (Ciancio Figure 2 discloses adding purchases from a current transaction to past purchase amounts to obtain a total amount of qualifying purchases to date.)
receive a payment amount of a new transaction from a point of sale device (Ciancio Figures 2 and 3 disclose a payment amount for the new transaction.)
determine whether to update the first information for the new transaction based on service identification information or information including at least one of an expiration date (Ciancio ¶0032; The program may run for a predetermined amount of time (i.e., from a few hours or days to several years or more; in the example addressed herein the predetermined period of time is several months, such as three months).) or a group to which a store performing the new transaction belongs; (Ciancio Figure 2 discloses a total for a transaction as $43.22, but only $40.77 count as qualifying purchases in the transaction. If part of a transaction is not counted as a qualifying purchase, there would need to be a determination of whether or not to update the first information based on the new transaction satisfying a predetermined condition. Ciancio [0022]-[0023] and Figures 2 and 3 disclose predetermined conditions for what qualifies. Ciancio [0023] discloses alcohol, milk, and tobacco products as not qualifying. Ciancio [0023] also states certain items may be selected as qualifying items.)
update the first information, to include the payment amount of the new transaction when the new transaction satisfies a predetermined condition. (Ciancio Figure 2 discloses a total for a transaction as $43.22, but only $40.77 count as qualifying purchases in the transaction. If part of a transaction is not counted as a qualifying purchase, there would need to be a determination of whether or not to update the first information based on the new transaction satisfying a predetermined condition. Ciancio [0022]-[0023] and Figures 2 and 3 disclose predetermined conditions for what qualifies. Ciancio [0023] discloses alcohol, milk, and tobacco products as not qualifying. Paragraph [0023] also states certain items may be selected as qualifying items.)
and transmit the updated first information to the point of sale device. (Ciancio [0040] discloses transmitting information for each purchase. Ciancio [0041] also discloses transferring the data for tracking and calculating the information with the rewards program. Ciancio [0048] discloses data being transmitted to the point of sale.)
Ciancio does not disclose:
acquire first information by reading a code indicating the first information from an issued receipt on which code is printed by using a reader and decoding the code. 
Hajji discloses acquire first information by reading a code indicating the first information from an issued receipt on which code is printed by using a reader and decoding the code, (Hajji ¶0120; bar -code 50 (for example a QR code) may be printed at the end of the receipt 52 such that the QR code encodes the transaction details and also enables a loyalty scheme to be set up.) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Ciancio to incorporate the teachings of Hajji. Both Hajji and Ciancio teach systems and methods focusing on receipts from a point-of-sale. Since the functionalities of the elements in Ciancio and Hajji do not interfere with each other, and the elements merely would perform the same functions as they did separately, one of ordinary skill in the art would have found the results of the combination were predictable. In paragraph [0062], Hajji teaches a motivation as, “…recover the digital format of the receipt.”

Regarding Claim 10, Ciancio as modified by Hajji discloses the information processing device according to Claim 9.
Ciancio further discloses the at least one processor is further configured to execute the instructions to (Ciancio [0040] discloses the use of a processor for running a program.)
Although Ciancio discloses first information, Ciancio does not disclose reading information from the issued receipt (Ciancio Figures 2 and 3 disclose first information on a receipt.)
Hajji discloses acquiring the first information directly from the issued receipt or from the point of sale device acquiring the first information from the issued receipt. (Hajji [0062] discloses being able to acquire information from a receipt.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Ciancio to incorporate the teachings of Hajji. Both Hajji and Ciancio teach systems and methods focusing on receipts from a point-of-sale. Since the functionalities of the elements in Ciancio and Hajji do not interfere with each other, and the elements merely would perform the same functions as they did separately, one of ordinary skill in the art would have found the results of the combination were predictable. In paragraph [0062], Hajji teaches a motivation as, “…recover the digital format of the receipt.”

Regarding Claim 11, Ciancio discloses a point of sale device control method comprising: 
the first information including at least one of a totalized amount obtained by totalizing a payment amount of at least one past transaction or a balance amount obtained by subtracting the totalized amount form a target amount, the target amount being a lower limit for receiving a predetermined service; (Ciancio Figure 2 discloses adding purchases from a current transaction to past purchase amounts to obtain a total amount of qualifying purchases to date.)
acquiring a payment amount of a new transaction; (Ciancio Figures 2 and 3 disclose a payment amount for the new transaction.)
determining whether to update the first information for the new transaction based on service identification information (Ciancio Figure 2 discloses a total for a transaction as $43.22, but only $40.77 count as qualifying purchases in the transaction. If part of a transaction is not counted as a qualifying purchase, there would need to be a determination of whether or not to update the first information based on the new transaction satisfying a predetermined condition. Ciancio [0022]-[0023] and Figures 2 and 3 disclose predetermined conditions for what qualifies. Ciancio [0023] discloses alcohol, milk, and tobacco products as not qualifying. Ciancio [0023] also states certain items may be selected as qualifying items.) (Ciancio Figure 2 discloses adding purchases from a current transaction to past purchase amounts to obtain a total amount of qualifying purchases to date.)  or information including at least one of an expiration date or a group to which a store performing the new transaction belongs; (Ciancio ¶0032; The program may run for a predetermined amount of time (i.e., from a few hours or days to several years or more; in the example addressed herein the predetermined period of time is several months, such as three months).)
updating the first information, to include the payment amount of the new transaction when the new transaction satisfies a predetermined condition. (Ciancio Figure 2 discloses a total for a transaction as $43.22, but only $40.77 count as qualifying purchases in the transaction. If part of a transaction is not counted as a qualifying purchase, there would need to be a determination of whether or not to update the first information based on the new transaction satisfying a predetermined condition. Ciancio [0022]-[0023] and Figures 2 and 3 disclose predetermined conditions for what qualifies. Ciancio [0023] discloses alcohol, milk, and tobacco products as not qualifying. Ciancio [0023] also states certain items may be selected as qualifying items.)
and presenting the updated first information including information on the new transaction on a newly-issued receipt. (Ciancio Figures 2 and 3 disclose presenting the updated information on a receipt. Figure 2 discloses the total qualifying amount for the new purchase and a total to date for qualifying purchases. Figure 3 discloses updating the first information including information on the new transaction for the categories of frozen foods and ice cream, fresh produce, and pet food and supplies.)  
Ciancio does not disclose reading a code indicating the first information or using a reader and decoding the code. 
Hajji discloses reading a code indicating the first information or using a reader and decoding the code. (Hajji ¶0120; bar -code 50 (for example a QR code) may be printed at the end of the receipt 52 such that the QR code encodes the transaction details and also enables a loyalty scheme to be set up.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Ciancio to incorporate the teachings of Hajji. Both Hajji and Ciancio teach systems and methods focusing on receipts from a point-of-sale. Since the functionalities of the elements in Ciancio and Hajji do not interfere with each other, and the elements merely would perform the same functions as they did separately, one of ordinary skill in the art would have found the results of the combination were predictable. In paragraph [0062], Hajji teaches a motivation as, “…recover the digital format of the receipt.”

Regarding Claim 19, Ciancio as modified by Hajji disclose the point of sale device according to Claim 2. 
Ciancio discloses a plurality of pieces of the first information respectively related to a plurality of groups to which one or more stores belong are printed on the issued receipt, the first information further includes group identification information for identifying the related group (Ciancio Figure 3 discloses information being printed on the receipt identifying related groups.)
and the at least one processor is further configured to execute the instructions to determine whether to update each of the plurality of pieces of the first information, based on a list of the group to which the store performing the new transaction belongs. (Ciancio Figure 2 discloses updating the first information with qualifying purchases. For this example the total was $43.22, but only $40.77 were counted as qualified purchases. This means there is a determination made whether to update the information with the purchase of an item. Ciancio [0023] discloses qualifying purchases. The abstract also discloses rewards to the customer are based at least in part upon customer purchases in selected categories. Ciancio [0040] discloses the use of a processor for running a program.)

Regarding Claim 23, Ciancio as modified by Hajji disclose the point of sale device according to Claim 6, wherein the at least one processor is further configured to execute the instructions to determine to update the first information when the expiration is not reached and determine not to update the first information when the expiration is reached. (Ciancio [0027] discloses the invitation for the rewards program message may include a limited time. Ciancio [0032] also discloses programs expiring. Figure 1 discloses tracking purchases and updating the information while a program is active. Ciancio [0032] and Figure 1 disclose a reward program expiring and ending. When something ends, it is no longer active, which means the information will not be updated. Ciancio [0040] discloses the use of a processor for running a program.)

Regarding Claim 24, Ciancio as modified by Hajji discloses the point of sale device according to Claim 7. 
Ciancio discloses the first information further includes information indicating the expiration date, and the at least one processor is further configured to execute the instructions to determine to update the first information when the expiration is not reached and determine not to update the first information when the expiration is reached (Ciancio [0027] discloses the invitation for the rewards program message may include a limited time. Ciancio [0032] also discloses programs expiring. Figure 1 discloses tracking purchases and updating the information while a program is active. Ciancio [0032] and Figure 1 disclose a reward program expiring and ending. When something ends, it is no longer active, which means the information will not be updated. Ciancio [0040] discloses the use of a processor for running a program.)
Ciancio also discloses an expiration date. (Ciancio ¶0032; The program may run for a predetermined amount of time (i.e., from a few hours or days to several years or more; in the example addressed herein the predetermined period of time is several months, such as three months).)

Regarding Claim 25, Ciancio as modified by Hajji discloses the point of sale device according to claim 1, wherein the updated first information on the newly-issued receipt is acquired by another point of sale device to further update the updated first information based on the updated first information and another new transaction on the another point of sale device and present the further updated first information. (Ciancio ¶0022; For subsequent purchases after joining the program, the total qualifying purchases for each customer in relation to the purchase threshold may be printed on the customer's receipt so that the customer can track his or her progress towards the purchase threshold (see FIG. 2).)

Claims 4-5, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ciancio, in view of Hajji, in further view of Bendele et al. (Pub. No. US 2015/0106197 A1.)
Regarding Claim 4, Ciancio as modified by Hajji discloses the point of sale device according to Claim 1.
Ciancio discloses the at least one processor is further configured to execute the instructions to: (Ciancio [0040] discloses the use of a processor for running a program.)
determine whether the store performing the new transaction participates in offering of the service, and when the store participates, determine to perform an update, and when the store does not participate, determine not to perform the update, (Ciancio Figures 2, 3, and 5, and paragraphs [0022]-[0026] disclose determining whether to update the first information with data from the new transaction. Figure 2 discloses a total for a transaction as $43.22, but only $40.77 count as qualifying purchases in the transaction. If part of a transaction is not counted as a qualifying purchase, there would need to be a determination of whether or not to update the first information based on the new transaction satisfying a predetermined condition. Ciancio [0022]-[0023] and Figures 2 and 3 disclose predetermined conditions for what qualifies. Ciancio [0023] discloses alcohol, milk, and tobacco products as not qualifying. Ciancio [0023] also states certain items may be selected as qualifying items.)
Ciancio does not disclose multiple merchants.
Bendele discloses multiple merchants involved with certain deals. (Bendele Figures 5, 6, 9-13B, and 15-18 disclose specific merchants participating in offering sales. The human looking at the offers can be a determination unit. The sales and deals are for participating merchants, so the offer will not be updated with stores not participating.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Ciancio to incorporate the teachings of Bendele. Both Bendele and Ciancio teach systems and methods for tracking purchases for a reward system. Since the functionalities of the elements in Ciancio and Bendele do not interfere with each other, and the elements merely would perform the same functions as they did separately, one of ordinary skill in the art would have found the results of the combination were predictable. In paragraph [0074], Bendele discloses a motivation as, “…conveys a comparison of incentives between merchants…”

Regarding Claim 5, Ciancio as modified by Hajji and Bendele disclose the point of sale device according to Claim 4.
Ciancio discloses a plurality of pieces of the first information respectively related to a plurality of the groups are printed on the issued receipt, 
the first information further includes the service identification information for identifying the related service, and (Ciancio Figure 3 discloses information being printed on the receipt identifying related groups.)
and the at least one processor is further configured to execute the instructions to determine whether to update each of the plurality of pieces of the first information, based on a list of the group in which the store performing the new transaction participates. (Ciancio Figure 2 discloses updating the first information with qualifying purchases. For this example the total was $43.22, but only $40.77 were counted as qualified purchases. This means there is a determination made whether to update the information with the purchase of an item. Paragraph [0023] discloses qualifying purchases. The abstract also discloses rewards to the customer are based at least in part upon customer purchases in selected categories. Paragraph [0040] discloses the use of a processor for running a program.)
Ciancio also discloses an expiration date. (Ciancio ¶0032; The program may run for a predetermined amount of time (i.e., from a few hours or days to several years or more; in the example addressed herein the predetermined period of time is several months, such as three months).)

Regarding Claim 17, Ciancio as modified by Hajji and Bendele disclose the point of sale device according to Claim 2.
Ciancio discloses the at least one processor is further configured to execute the instructions to: (Paragraph [0040] discloses the use of a processor for running a program.)
determine whether the store performing the new transaction participates in offering of the service, and when the store participates, determine to perform an update, and when the store does not participate, determine not to perform the update, (Ciancio Figures 2, 3, and 5, and paragraphs [0022]-[0026] disclose determining whether to update the first information with data from the new transaction. Figure 2 discloses a total for a transaction as $43.22, but only $40.77 count as qualifying purchases in the transaction. If part of a transaction is not counted as a qualifying purchase, there would need to be a determination of whether or not to update the first information based on the new transaction satisfying a predetermined condition. Ciancio [0022]-[0023] and Figures 2 and 3 disclose predetermined conditions for what qualifies. Ciancio [0023] discloses alcohol, milk, and tobacco products as not qualifying. Ciancio [0023] also states certain items may be selected as qualifying items.)
Ciancio does not disclose multiple merchants.
Bendele discloses multiple merchants involved with certain deals. (Bendele Figures 5, 6, 9-13B, and 15-18 disclose specific merchants participating in offering sales. The human looking at the offers can be a determination unit. The sales and deals are for participating merchants, so the offer will not be updated with stores not participating.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Ciancio to incorporate the teachings of Bendele. Both Bendele and Ciancio disclose systems and methods for tracking purchases for a reward system. Since the functionalities of the elements in Ciancio and Bendele do not interfere with each other, and the elements merely would perform the same functions as they did separately, one of ordinary skill in the art would have found the results of the combination were predictable. In paragraph [0074], Bendele teaches a motivation as, “…conveys a comparison of incentives between merchants…”  

Regarding Claim 18, Ciancio as modified by Hajji and Bendele disclose the point of sale device according to Claim 17.
Ciancio discloses a plurality of pieces of the first information respectively related to a plurality of the services are printed on the issued receipt, 
the first information further includes the service identification information for identifying the related group, and (Ciancio Figure 3 discloses information being printed on the receipt identifying related groups.)
the at least one processor is further configured to execute the instructions to determine whether to update each of the plurality of pieces of the first information, based on a list of the group in which the store performing the new transaction participates (Ciancio Figure 2 discloses updating the first information with qualifying purchases. For this example the total was $43.22, but only $40.77 were counted as qualified purchases. This means there is a determination made whether to update the information with the purchase of an item. Ciancio [0023] discloses qualifying purchases. The abstract also discloses rewards to the customer are based at least in part upon customer purchases in selected categories. Ciancio [0040] discloses the use of a processor for running a program.)

Regarding Claim 20, Ciancio as modified by Hajji and Bendele disclose the point of sale device according to Claim 17.
Ciancio discloses the at least one processor is further configured to execute the instructions to determine to update the first information related to the group to which the store performing the new transaction belongs. (Ciancio Figure 2 discloses updating the first information with qualifying purchases. Figure 3 discloses different categories for qualifying purchases in which the store participates. Ciancio [0040] discloses the use of a processor for running a program.) 

Regarding Claim 21, Ciancio as modified by Hajji and Bendele discloses the point of sale device according to Claim 4, wherein the at least one processor is further configured to execute the instructions to determine to update the first information when the expiration is not reached and determine not to update the first information when the expiration is reached (Ciancio [0027] discloses the invitation for the rewards program message may include a limited time. Ciancio [0032] also discloses programs expiring. Figure 1 discloses tracking purchases and updating the information while a program is active. Ciancio [0032] and Figure 1 disclose a reward program expiring and ending. When something ends, it is no longer active, which means the information will not be updated. Ciancio [0040] discloses the use of a processor for running a program.)

Regarding Claim 22, Ciancio as modified by Hajji and Bendele disclose the point of sale device according to Claim 5.
Ciancio discloses the first information further includes information indicating the expiration date, and the at least one processor is further configured to execute the instructions to determine to update the first information when the expiration is not reached and determine not to update the first information when the expiration is reached. (Ciancio [0027] discloses the invitation for the rewards program message may include a limited time. Ciancio [0032] also discloses programs expiring. Figure 1 discloses tracking purchases and updating the information while a program is active. Ciancio [0032] and Figure 1 disclose a reward program expiring and ending. When something ends, it is no longer active, which means the information will not be updated. Ciancio [0040] discloses the use of a processor for running a program.)
Ciancio also discloses an expiration date. (Ciancio ¶0032; The program may run for a predetermined amount of time (i.e., from a few hours or days to several years or more; in the example addressed herein the predetermined period of time is several months, such as three months).)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (Pub. No.: US 2005/0203802 A1) discloses a system and method for printing first information on a receipt to track progress toward a reward. Figure 5 discloses a remaining balance for obtaining a reward. This reference was no longer used as the primary reference, since the applicant amended the independent claims to no longer require a balance to be printed on a receipt.  Raines (Pub. No.: US 2004/0193538 A1) discloses a receipt processing system. Logie (Pub. No.: US 2009/0307070 A1) discloses a system for goods and services. Taylor et al. (Pub. No.: US 2011/0264502 A1) discloses a transaction system which scans receipts. Leach (Pub. No.: US 2012/0323663 A1) discloses a system which offers rewards. Andriyanenko et al. (Pub. No.: US 2014/0310078 A1) discloses a loyalty program. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service 

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624